204 F.2d 545
McINTOSH,v.UNITED STATES.
No. 14431.
United States Court of Appeals Fifth Circuit.
May 29, 1953.Rehearing Denied June 22, 1953.

No appearance entered on behalf of appellant.
Frank B. Potter, U. S. Atty., and Lester L. May, Asst. U. S. Atty., Dallas, Tex., Cavett S. Binion, Asst. U. S. Atty., Fort Worth, Tex., for appellee.
Before HOLMES, BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
On April 22, 1952 the appellant was adjudged guilty of violation of the Mann Act, 18 U.S.C.A. § 2421, and sentenced to imprisonment for a period of five years.  No appeal was taken within ten days after entry of the judgment as permitted by Rule 37(a)(2) of the Federal Rules of Criminal Procedure, 18 U.S.C.A.  There appears in the record an order of the District Court allowing the defendant to proceed in forma pauperis on appeal to this Court filed on January 3, 1953.  The notice of appeal appearing in the record is marked filed March 16, 1953.  No appeal having been taken within the time prescribed by Rule 37(a)(2), this Court is without jurisdiction and the appeal is dismissed.  See Huff v. United States, 5 Cir., 192 F.2d 911.


2
Appeal dismissed.